Citation Nr: 0808114	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for otitis media.

6.  Entitlement to service connection for labyrinthitis.

7.  Entitlement to service connection for sinusitis. 

8.  Entitlement to service connection for right great toe 
surgery residuals.

9.  Entitlement to service connection for a digestive 
condition.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1970 to December 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history 

In February 2004, the RO denied the veteran's claim of 
entitlement to service connection for a back condition, 
tension headaches, chest pain, a digestive condition, 
bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals (10 issues).  The veteran indicated his 
dissatisfaction with that decision in a July 2004 notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2005 which addressed the above-mentioned ten 
issues.  

A substantive appeal (VA form 9) was filed in April 2005 
which stated that the veteran wished to appeal his denial of 
service connection for a back condition and a digestive 
condition.  The other eight issues were not mentioned.  

In January 2006, the RO granted the veteran's service 
connection claim for a back condition.  Since the claim was 
granted, the appeal as to that issue has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

On November 7, 2007, the veteran's accredited representative 
provided the Board with an informal hearing p0resentation 
which listed nine issues.  On November 27, 2007, a letter was 
sent to the veteran by the Board, with a copy to his 
representative, informing him that a substantive appeal may 
not have been filed as to the issues of entitlement to 
service connection for headaches, chest pain, bilateral 
hearing loss, tinnitus, otitis media, labyrinthitis, 
sinusitis and a right great toe disability, and that those 
issues might have to be dismissed.  The veteran was provided 
60 days to submit argument or evidence as to the timeliness 
of his appeal.  No response was received from either him or 
his representative. 


FINDINGS OF FACT

1.  The veteran was notified by VA on March 24, 2004 that his 
claims of entitlement to service connection for headaches, 
chest pain, bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals were denied.  His notice of disagreement (NOD) was 
received by VA in July 2004.  The RO issued a Statement of 
the Case (SOC) on February 22, 2005.  The veteran did not 
file a timely substantive appeal as to these issues. 

2.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has a digestive 
condition. 




CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to the 
issues of entitlement to service connection for headaches, 
chest pain, bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals; thus, the Board has no jurisdiction to consider 
these issues and they are dismissed.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2007).

2.  A digestive condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
tension headaches, chest pain, a digestive condition, 
bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 17, 2003, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private medical care providers, 
current or former employers, and other non-Federal 
governmental sources."  Furthermore, the VA included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The October 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

Finally, the Board notes that the October 2003 letter from 
the RO specifically informed the veteran: "It is your 
responsibility to support your claim with appropriate 
evidence."  Furthermore, a July 12, 2006 notice letter 
requested of the veteran: "If you have any information or 
evidence that you have not previously told us about or given 
to us . . . please tell us or give us that evidence now."  
This complies with the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the July 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records and private medical 
records.  
 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, eight of the veteran's claims are 
being dismissed.  With respect to the ninth claim, 
entitlement to service connection for a digestive condition, 
the veteran has not provided evidence of a currently 
diagnosed disability.  Lacking such evidence, the Board finds 
that a VA medical examination or opinion is not necessary as 
the veteran has no service-connected disability. 
See  McLendon v. Nicholson, 20 Vet. App. 79 (2006).



The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such evidence.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Due process considerations

The Board additionally observes that all appropriate general 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2007).  The veteran has been accorded the opportunity 
to present evidence and argument in support of his claim.  
His accredited representative has presented argument on his 
behalf.  He declined to exercise his option of a personal 
hearing. 

As was alluded to in the Introduction, the Board has 
identified a procedural defect as to the issues of 
entitlement to service connection for tension headaches, 
chest pain, bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals, namely whether a timely substantive appeal was 
filed.  

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim. The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in November 2007 informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  The veteran and his representative 
did not respond.

It is clear that the veteran was informed of the necessity of 
filing a timely substantive appeal. See, in particular, the 
February 2005 SOC, page 1.  The veteran was furnished with a 
VA Form 9, with accompanying instructions, by the RO in 
February 2005, as an enclosure to the SOC.  Furthermore, the 
RO specifically stated: "We will gladly explain the form [9] 
if you have questions."  As noted above, the Board provided 
the veteran with pertinent law and regulations and provided 
him the opportunity to respond to its November 2007 letter.  

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, as well as its concerns about the 
inadequacy of his appeal.  

Accordingly, the Board will proceed to a decision.  








	(CONTINUED ON NEXT PAGE)






1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for otitis media.

6.  Entitlement to service connection for labyrinthitis.

7.  Entitlement to service connection for sinusitis. 

8.  Entitlement to service connection for right great toe 
surgery residuals.

Relevant law and regulations 

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2007).

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2007).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later. The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

To obtain review by a Veterans Service Center Manager or 
Decision Review Officer (DRO), the claimant must request such 
review not later than 60 days after the date VA mails notice 
of entitlement to such review.  The 60-day time limit may not 
be extended.  If the claimant fails to request DRO review not 
later than 60 days after the date VA mails the notice, VA 
will proceed with the traditional appellate process by 
issuing a SOC.  See 38 C.F.R. § 3.2600(b) (2007). 


Factual background

As discussed in the Procedural History section above, the 
veteran was denied service connection for tension headaches, 
chest pain, bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals (eight issues) in a February 2004 rating decision.  
He was notified of that decision by correspondence from the 
VA dated March 24, 2004.  On July 21, 2004 the RO received a 
NOD as to that decision in which the veteran requested DRO 
review.   

On February 22, 2005, the RO issued a SOC wherein a DRO 
reviewed the evidence and arguments made by the veteran and 
continued the RO's February 2004 denial.  The veteran was 
informed of his appeal rights in a letter accompanying  the 
SOC.  As an enclosure to that letter he was provided with a 
VA Form 9, substantive appeal.  In April 2005 the veteran 
submitted a substantive appeal as to the issue of entitlement 
to service connection for a back condition and a digestive 
disorder.  The eight issues mentioned immediately above were 
not discussed. 

The Board informed the veteran by letter dated November 27, 
2007, with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claims of entitlement to an increased 
rating for the above-mentioned eight issues.  The veteran was 
informed that he could submit argument pertinent to the 
question of the timeliness of his substantive appeal to the 
Board and that he could also present sworn hearing testimony 
if he so desired.  A copy of pertinent law and regulations 
accompanied the letter.  Sixty days were provided for his 
response.  The letter informed the veteran that if no 
response was received by the end of that period, it would be 
assumed that he had no argument to submit and did not want to 
request a hearing.  

Neither the veteran nor his representative submitted any 
additional evidence or argument within the 60 day period. 



Analysis 

As discussed above, the veteran's claims of entitlement to 
service connection for tension headaches, chest pain, 
bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals were denied by the RO on February 17, 2004.  The 
veteran was provided notice on March 24, 2004.  A NOD was 
received on July 21, 2004.  This is within the one year 
period provided in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.  
A SOC was mailed to the veteran on February 22, 2005.  The 
transmittal letter provided with the SOC stated:

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed. If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires. 

[Emphasis as in the original letter.] 

As was noted in the law and regulations section above, the 
veteran had one year from the RO's March 24, 2004 notice of 
denial letter to file his substantive appeal.  The veteran 
also could have perfected his appeal by filing within 60 days 
from the issuance of the February 22, 2005 SOC.  In this 
case, utilizing the 60 day deadline is more beneficial to the 
veteran since it would have allowed him to file by April 25, 
2005 instead of March 24, 2005.  See 38 C.F.R. § 20.305(b) 
(2007) [where the time limit would expire on a Saturday, 
Sunday or legal holiday, the next succeeding workday will be 
included in the computation (of the time limit for 
filing.")].  
A substantive appeal was not filed by the veteran during this 
appeal period.  Indeed, a substantive appeal was never filed. 

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication and the veteran and his representative 
have pointed to none.  

In that connection, the VA Form 9 dated April 5, 2005 
specifically referred to only two issues, service connection 
for a back disability and service connection for a digestive 
condition.  That form cannot be read as encompassing any of 
the other issues listed in the SOC.  The regulation makes it 
clear that "If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, 
the Substantive Appeal must either indicate that an appeal 
was being perfected as to all of those issues or must 
specifically identify the issues [being] appealed."  
See 38 C.F.R. § 20.202 (2007).

In a communication dated April 8, 2005, the veteran's 
representative submitted additional evidence which 
specifically related to the back disability.  No other issues 
were mentioned.  That communication, therefore, may not be 
considered to be a substantive appeal as to those issue.

Thus, a substantive appeal was not timely filed, and indeed 
was never filed at all.  The Board therefore does not have 
jurisdiction to consider these issues.  

The Board additionally observes that pursuant to 38 C.F.R. § 
3.109, time limits for filing may be extended in some cases 
on a showing of "good cause."  The Court decided in Corry v. 
Derwinski, 3 Vet. App. 231 (1992), however, that there is no 
legal entitlement to an extension of time; rather, 38 C.F.R. 
§ 3.109(b) commits the decision to the sole discretion of VA.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

In this case, the veteran never requested an extension of 
time for filing a substantive appeal. He never attempted to 
file a substantive appeal out of time, and he has not 
demonstrated good cause for his failure to file a timely NOD. 
Accordingly, 
38 C.F.R. § 3.109 is inapplicable in this case.

In conclusion, because the Board lacks jurisdiction to 
adjudicate the veteran's claims of entitlement to service 
connection for tension headaches, chest pain, bilateral 
hearing loss, tinnitus, otitis media, labyrinthitis, 
sinusitis and right great toe surgery residuals, his appeal 
as to these claims are dismissed.  See Roy v. Brown, 5 Vet. 
App. 554 (1993); see also Fenderson v. West, 12 Vet. App. 
119, 128-31 (1999) [discussing the necessity of filing a 
substantive appeal which comports with governing 
regulations]. 

9.  Entitlement to service connection for a digestive 
condition.

The Board initially observes that the veteran duly filed a 
substantive appeal as to this issue in April 2005.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis 

With respect to Hickson element (1), current disability, the 
medical evidence does not include a diagnosis of a digestive 
condition.  Indeed, in December 1992 the veteran completed a 
health questionnaire prior to chiropractic treatment wherein 
he indicated that he had never had poor appetite or excessive 
hunger, difficulty chewing or swallowing, excessive thirst, 
nausea, vomiting, abdominal pain, diarrhea, constipation, 
black or bloody stools, hemorrhoids, liver or gall bladder 
problems or weight trouble. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  That is, he has presented no medical evidence  which 
indicates that he has a current digestive disability.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

To the extent that the veteran himself believes that he has a 
digestive disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met and the veteran's claim fails on 
this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a digestive disability, as Hickson element (1) has not been 
met.   The benefit sought on appeal is accordingly denied.



ORDER

The veteran's appeal as to the issues of entitlement to 
service connection for tension headaches, chest pain, 
bilateral hearing loss, tinnitus, otitis media, 
labyrinthitis, sinusitis and right great toe surgery 
residuals are dismissed.

Entitlement to service connection for a digestive condition 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


